Citation Nr: 1529903	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from July 2001 to July 2005 and additional service thereafter in the Navy Reserve.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded this case for development in November 2011 and May 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

After a review of the record, the Board concludes that the Veteran's claim must be remanded once more, as VA has not fulfilled its duty to assist the Veteran in substantiating his claim.

In the May 2014 Board remand, the AOJ was directed to schedule the Veteran for an examination to determine the current severity of his lumbar strain.  Here, the requested development was not completed in its entirety, as it does not appear that the VA examination notice was mailed to the Veteran's current address. 

Notice of the VA examination was sent to an address in Louisiana.  The Veteran failed to report for the examination at the Shreveport, Louisiana VA Medical Center (VAMC).  A November 2014 Report of Contact states that the Veteran's address had been verified to be the Louisiana address in both CAPRI and VACOLS.  However, while the Veteran was living in Louisiana and did receive treatment at the Shreveport VAMC in May 2014, the record shows that he moved to Missouri and established heath care at the VAMC in Columbia, Missouri in August 2014.  The most recent treatment records of record from the Columbia VAMC show that the Veteran received treatment there from August to November 2014.  See VVA.  VBMS shows the Veteran's address as Columbia, Missouri.  

As it does not appear that the Veteran received adequate notice his scheduled VA examination, his claim must once again be remanded so as to ensure a complete record on which to base the decisions. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his most recent address in Columbia, Missouri (unless the Veteran notifies VA of an updated address) and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for service-connected lumbar strain since October 2014.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Arrange for the Veteran to be scheduled for a lumbar spine examination to determine the severity of his lumbar strain.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Any testing deemed necessary (e.g., X-rays), should be performed).  Ensure that the examiner provides all information required for rating purposes.  The examiner should also opine as to the effect of the Veteran's low back disability on his occupational functioning and daily activities. 

The rationale for any opinions and all clinical findings should be given in detail.

3.  The Veteran must be given adequate notice of the date and place of any requested examination, the RO should confirm the correct address, which at the time of this remand appeared to be in Missouri.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Ensure that compliance with the terms of this remand has been accomplished.  Then, readjudicate the increased rating issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




